Citation Nr: 1437666	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  07-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for a cardiovascular disease. 

3.  Entitlement to increases in the "staged " (0 percent prior to April 2, 2011 and 10 percent from that date) ratings assigned for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1958 to May 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  An interim (December 2006) rating decision granted service connection for right ear hearing loss, rated 0 percent, effective August 19, 1999.  In February 2011, the Board reopened the claims of service connection for cardiovascular disease and left ear hearing loss and remanded all claims for additional development.  An April 2012, rating decision increased the rating assigned for right ear hearing loss to 10 percent effective April 12, 2011.  In August 2013, the matters were remanded to afford the Veteran a Travel Board hearing.  In April 2014, such hearing was held before the undersigned; a transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left ear hearing loss disability was not manifested in service; left ear sensorineural hearing loss (SNHL) was not manifested in the first post-service year; and the preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss disability is related to an event, injury, or disease in service.

2.  The Veteran's cardiovascular disease (CAD) was initially manifested many years after, and is not shown to be related to, his service; the grade 2 systolic murmur is a benign congenital defect.

3.  Prior to April 12, 2011, the Veteran's right ear hearing acuity is not shown to have been worse than Level IX. 

4.  From April 12, 2011, the Veteran's right ear hearing acuity is shown to be Level X (total hearing loss), and left ear hearing acuity is shown to be Level IV. 


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Service connection for cardiovascular disease is not warranted.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013)

3.  Prior to April 12, 2011, a compensable rating for the Veteran's right ear hearing loss was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).
 
4.  From April 12, 2011, a 30 percent (but no higher) rating is warranted for the Veteran's hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A December 2004 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  

Additionally, in claims for an increased rating where the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this case, a February 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; while a July 2009 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2014 hearing before the undersigned, it was established that the Veteran is aware that to substantiate his claims for service connection there must be evidence of a nexus between his current disability and his service.  It was also established that the Veteran is aware to substantiate a claim for increase there must be evidence of increased severity of the disability.  Testimony was elicited as to these issues.  The Veteran was afforded an abeyance period for submission of additional  evidence that was suggested to be needed to substantiate his claim; that period of time has lapsed..  The Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations of his cardiovascular and hearing loss disabilities in October 2005 and April 2011.  The reports of the examinations contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities to constitute probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including sensorineural hearing loss (SNHL) as an organic disease of the nervous system and cardiovascular disease), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for both organic disease of the nervous system and cardiovascular disease).  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

	Left Ear Hearing Loss

The Veteran's STRs are silent as to complaints, treatment for, or diagnosis of a left ear disability or left ear hearing loss.  On March 1961 separation examination, puretone thresholds, in decibels, were: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
30
25
35
X
30
LEFT
10
10
10
X
10

Postservice otolaryngology treatment records from July 1998 to September 1998, show mild to severe SNHL in the left ear.  They do not include reports of audiometric studies. 

An April 2003 VA treatment record notes that the Veteran had reduced hearing in both ears; mild to severe SNHL in the left ear was diagnosed.  Private audiometry that same month revealed that puretone thresholds, in decibels, were:  



	

HERTZ




500
1000
2000
3000
4000
RIGHT
80
75
70
95
105
LEFT
30
35
60
X
75

The etiology of the Veteran's left ear hearing loss was not identified.  

In June 2003, the Veteran was provided hearing aids for both ears.  Treatment for left ear hearing loss continued through July 2005. 

On October 2005 VA examination, it was noted that the Veteran served in artillery and had non-combat noise exposure.  He reported post-service employment in a plant for seventeen years with the use of hearing protection only in the last two years.  He reported recreational noise exposure, including hunting and shooting, with the use of hearing protection.  Audiometry showed a left ear hearing loss; mild to severe left ear SNHL was diagnosed.  The examiner noted that the Veteran's left ear hearing was normal at discharge, and opined that his current left ear hearing loss was unrelated to his service.  The examiner noted that his current left ear hearing loss was likely secondary to his occupational noise exposure. 

A February 2007 private medical opinion indicates that the Veteran is 70 percent deaf in his left ear and notes that this hearing loss is likely secondary to noise exposure.  However, the source of the noise exposure (military, occupational, or recreational) was not identified. 

VA treatment records show ongoing use of amplification. 

On April 2011 examination, again it was noted the Veteran served in artillery and had non-combat noise exposure.  It was noted he worked in a plant, but only used hearing protection in the later years of his employment; and had recreational noise exposure from hunting and shooting.  Mild to severe SNHL was diagnosed (and confirmed by audiometry).  The examiner opined that the Veteran's left ear hearing loss was not caused by or the result of acoustic trauma in service.  The examiner based his opinion on a 2006 study conducted by the National Academy of Science's Institute of Medicine, which determined that there was no scientific basis for delayed-onset hearing loss from noise exposure.  The examiner noted that the since the Veteran had normal hearing in the left ear at military discharge, the current left ear hearing loss was not related to acoustic trauma from service.  The examiner noted that the left ear hearing loss was most likely related to post-service occupational and recreational noise exposure, as well as presbycusis.   

At the April 2014 hearing, the Veteran testified that since separation from service he has had decreased hearing in his left ear.  He also testified that his left ear hearing loss has consistently worsened since separation.  

It is not in dispute that the Veteran has left ear hearing loss, as was confirmed by audiometry.  Likewise, based on the Veteran's service, it may reasonably be conceded that he was exposed to some level of noise trauma in service.  What remains necessary to substantiate his claim is competent evidence that relates his left ear hearing loss to that noise trauma in service.  

While the Veteran asserts that a left ear hearing loss disability became manifest in service and persisted, such allegation is not supported, but is contradicted, by contemporaneous clinical data (i.e., normal separation audiometry).  While he is competent to observe a lessening of hearing acuity in service, he is not competent to establish by his own opinion that a hearing loss disability was manifested in service (or whether the perceived reduced hearing acuity flows from one ear or both ears), as governing regulations provide that such disability must be established by audiometry (and audiometry in service did not show a hearing loss disability).  See 38 C.F.R. §§ 3.385, 4.85.  Furthermore, there is no evidence that SNHL was manifested to a compensable degree in the first postservice year.  Consequently, service connection for a left ear hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§  1112, 1137) is not warranted.

The only medical evidence that specifically addresses whether the Veteran's left ear hearing loss is somehow otherwise related to his service consists of the October 2005 and April 2011 VA examination reports.  The October 2005 examiner noted the Veteran's history of noise exposure, including military, occupational, and recreational noise exposure and opined that since his left ear hearing was normal at service separation, his left ear hearing loss was not related to military noise exposure, but rather was due to his 15 years of occupational noise exposure working in a plant (without hearing protection).  Although the April 2011 examiner noted that he did not review the Veteran's claims file prior to rendering his opinion, it was noted that the October 2005 VA examination was reviewed, which provided a detailed history of the Veteran's noise exposure and symptoms.  The April 2011 examiner concurred with the October 2005 opinion and cited to supporting scientific data to confirm there is no basis for delayed-onset hearing loss from noise exposure.  Here, left ear hearing loss was not diagnosed until 37 years following separation from service.  Both examiners identified postservice etiology for the Veteran's left ear hearing loss, noting that 17 plus years of occupational noise exposure in a plant, noise exposure from hunting, and age contributed to the Veteran's current left ear hearing loss.  These opinions are probative evidence on the matter, and because there is no competent evidence to the contrary, the opinions are persuasive.  

The Board has considered the Veteran's own lay statements regarding the etiology of his left ear hearing loss.  While he may be competent to identify symptoms (decreased hearing acuity) he has experienced, he is not competent to, by his own opinion, establish the presence of a left ear hearing loss disability in service or to relate the perceived loss of hearing acuity he has observed to his exposure to noise trauma in service.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether hearing loss first documented many years after exposure to noise trauma may be related to such trauma rather than to intervening etiological factors).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current left ear hearing loss disability and his service, to include his exposure to noise trauma therein.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107 ; 38 C.F.R. § 3.102. 

	Cardiovascular Disease 

The Veteran's STRs are silent for complaints of, treatment for, or diagnoses related to his cardiovascular systems.  A cardiovascular abnormality was not noted on service entrance examination.  On March 1961 service separation examination, it was noted that the Veteran had a grade II systolic heart murmur, not disabling.  

Postservice treatment records show a systolic murmur.  Barlow's syndrome was diagnosed on May 1995 echocardiogram, otherwise the echocardiogram findings were normal.  A May 1997 private treatment record notes that the Veteran had a cardiac murmur since childhood.  

Severe triple vessel coronary artery disease (CAD) was diagnosed in March 2004.  CAD with mild mitral insufficiency with unstable angina was diagnosed in April 2004.  

Private treatment records from 2004 through 2014 show continued treatment for CAD.  These records are silent as to an etiology.  

The first notation of CAD on VA treatment records was in October 2004.  VA treatment records show the Veteran's CAD was stable.  

On October 2005 VA examination, the examiner noted the Veteran had a heart murmur since childhood, which was noted on his separation physical.  It was noted that the heart murmur did not give the Veteran specific trouble.  The examiner outlined the Veteran's pertinent cardiac history, including that in May 1995, due to his heart murmur and fevers, he was tested for endocarditis.  However, a subsequent workup found the blood cultures negative and there was no evidence of endocarditis.  Additionally, the examiner noted that subsequently, the Veteran developed unstable angina and CAD.  

The examiner opined that the Veteran's heart murmur was not related to his military service.  The examiner noted that the Veteran had a congenital defect of his mitral valve since childhood, and that would explain the presence of the heart murmur as a child, through military service, and at discharge.  The examiner noted that there are STRs and post-service treatment notes that do not contain notations of this murmur, but explained this is very common, because murmurs are often missed and can wax and wane.  The examiner further explained that since the murmur existed since childhood it is unrelated to his military service.  

Finally, the examiner opined that the heart murmur is not related to his current CAD.  The examiner explained that CAD is not related to a minor heart defect and concluded that his CAD was due to other causes, mostly commonly genetic predisposition, obesity, sedentary lifestyle, cigarette smoking, high cholesterol, etc.  The examiner noted that during the Veteran's bypass surgery, although mitral valve defect was noted, there was no attempt to correct this defect because it was not playing a significant role in the Veteran's cardiac functional status.  

The examiner concluded that the Veteran's heart murmur was not caused by his military service and that his heart murmur did not contribute to his CAD.

A January 2007 private opinion noted the Veteran's June 2006 echocardiographic examination demonstrated signed of diastolic dysfunction with mild to moderate mitral valve regurgitation and normal left ventricular systolic function.  When asked if the mitral insufficiency could have been present at the time of discharge from service in 1961 and whether such insufficiency caused CAD, the examiner noted that while the mitral regurgitation very well may have been present in 1961, without an examination of the record related to the murmur's discovery and its description, it is difficult to be certain that this was in fact the same valvular abnormality associated with the heart murmur in 1961.  Additionally, the examiner concluded that mitral insufficiency was not the cause of the Veteran's CAD.  

On April 2011 VA examination, the Veteran reported he had chest pains in the military, but never thought much of it.  He reported one episode where he had sharp pains in his chest and shortness of breath, causing him to stop marching and fall out of line.  On examination, severe CAD was diagnosed.  As the Veteran's claims file was not available for review at the time of the April 2011 examination, the examiner provided an addendum opinion in May 2011, following receipt and review of the claims file.  After reviewing the Veteran's file, along with a number of medical treatises online, the examiner noted that there are two general characterized heart murmurs, functional and pathologic, regardless of whether they are acquired or congenital.  The examiner explained that the Veteran was not noted to have a heart murmur on entrance examination most likely because the type of murmur (grade 2/6 systolic ejection murmur) he had is an innocent benign functional murmur that is so common that most clinicians do not make note of it.  The examiner noted that if the Veteran grew 6 inches as reported during his time in the military, but remained the same weight, this would have rendered him very thin/slim and would accentuate heart sounds.  The examiner opined that the clinician at the time of the Veteran's discharge physical most likely heard this murmur more clearly and noted it as a physical finding, otherwise normal.  The examiner further opined that if the clinician on separation felt there was something medically wrong, it would have warranted a medical hold for further study, which was not done.  The examiner concluded that a grade 2 systolic ejection murmur, without serious cardiovascular symptoms, is otherwise common and a normal finding on the majority of the general population.  

At the April 2014 hearing, the Veteran testified that during service, he was on a forced march when he started having chest pains.  He testified that he was made to fall out of the march, but was not treated.

CAD was not manifested in service and a cardiovascular disability was not manifested in the first postservice year.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for cardiovascular disease as a chronic disease under 38 U.S.C.A. § 1112 ) is not warranted.

The Veteran's primary theory of entitlement is that the grade 2 systolic murmur shown on separation examination is evidence of a cardiovascular disability; however, the competent evidence in the record is against this allegation.  The medical evidence establishes that a grade 2 systolic murmur is a benign congenital defect.  First, congenital or developmental abnormalities, of themselves, are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, VA General Counsel Precedential Opinions have held, in pertinent part, that service connection may be granted for congenital or developmental conditions which either first manifested themselves during service or which preexisted service and were aggravated (progressed at an abnormally high rate) during service.  See VAOPGCPREC 67-90.  This was not shown.  Second, all medical opinions of record (both private and VA) are in agreement and conclude that a grade 2 systolic murmur does not cause CAD.  There is no competent evidence to the contrary.  Therefore, the preponderance of the evidence is against a finding that the Veteran's CAD is causally related to the benign grade 2 systolic murmur noted on service separation examination.  

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's CAD is somehow otherwise related to his service.  CAD was first diagnosed in March 2004, 43 years after service separation.  Such a lengthy time interval between the Veteran's service and the initial postservice notation of CAD is, of itself, a factor weighing against a finding of service connection.  Additionally, the only medical evidence of record that directly addresses the matter of a nexus between the Veteran's current CAD and his service is the October 2005 opinion which notes that CAD is caused by factors such as genetic predisposition, obesity, sedentary lifestyle, cigarette smoking, and high cholesterol.  

With respect to the Veteran's own statements regarding the etiology of his cardiovascular disease, the matter of a nexus between his current CAD and his service or the heart murmur documented on service separation is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  The Veteran is a layperson, and lacks the training/expertise to provide such an opinion.  Furthermore, CAD is not a disability capable of lay observation, as its presence must be established by instrument measurements.  Consequently, he is not competent to provide probative evidence in these matters by his own opinion.  Id. 

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's CAD and his service, to include the heart murmur noted therein.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases where impaired hearing is service-connected in only one ear, as is the case in this appeal, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  
See 38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 3.383, hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability (that meets the provisions of section 3.385) in the other ear is compensable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

On VA audiological evaluation in October 2005, scheduled in connection with the Veteran's claim seeking service connection, audiometry revealed that puretone thresholds, in decibels, were:

	

HERTZ




1000
2000
3000
4000
AVG
RIGHT
70
80
100
105
89
LEFT
40
60
70
80
63

Speech audiometry (Maryland CNC word list) revealed speech recognition ability of 48 percent in the right ear and 76 percent in the left ear.  

Applying the findings on October 2005 audiometry to the schedular criteria, under Table VI, the right ear puretone threshold average of 89 decibels and speech discrimination of 48 percent constitutes Level IX hearing in that ear.  As left ear hearing loss is not service connected and right ear hearing acuity is not Level X or XI, the left ear is assigned a Level I hearing acuity designation.  Under Table VII, when there is Level IX hearing in a service-connected ear, and Level I hearing in the nonservice-connected ear, a 0 percent rating under Code 6100 is to be assigned.  Audiometry does not reflect an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86). 

Although there is a private audiometry examination from January 2007 in the record, the audiometry was not in accordance with regulatory requirements (and is not suitable for rating purposes).  

On March 2007 private audiometry (as interpreted by a VA examiner), puretone thresholds, in decibels, were:

	

HERTZ




1000
2000
3000
4000
AVG
RIGHT
75
90
100
105
93
LEFT
45
75
70
75
66

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 76 percent in the left ear.  Under Table VI, the right ear puretone threshold average of 93 decibels and speech discrimination of 48 percent constitutes Level IX hearing in that ear.  As left ear hearing loss is not service connected and right ear hearing acuity is not Level X or XI, the left ear is assigned a Level I hearing acuity designation.  Under Table VII, the Level IX hearing in a service-connected ear, and Level I hearing in the nonservice-connected ear warrant a 0 percent rating under Code 6100.  Audiometry does not reflect an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86). 

On December 2008 private audiometry (as translated by VA examiner), puretone thresholds, in decibels, were:


	

HERTZ




1000
2000
3000
4000
AVG
RIGHT
105
90
X
105
100
LEFT
55
75
X
75
68

Speech audiometry (Maryland CNC word list) revealed speech recognition ability of 52 percent in the right ear and 72 percent in the left ear.  Under Table VI, the right ear puretone threshold average of 100 decibels and speech discrimination of 52 percent constitutes Level IX hearing in that ear.  As left ear hearing loss is not service connected and right ear hearing acuity is not Level X or XI, the left ear is assigned a Level I hearing acuity designation.  Under Table VII, the Level IX hearing in a service-connected ear, and Level I hearing in the nonservice-connected ear warrant a 0 percent rating under Code 6100.  Audiometry does not reflect an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86). 

On April 2011 VA examination, puretone thresholds, in decibels, were:

	

HERTZ




1000
2000
3000
4000
AVG
RIGHT
105
100
105
105+
104
LEFT
50
65
75
80
68

Speech audiometry (Maryland CNC word list) revealed speech recognition ability of 40 percent in the right ear and 78 percent in the left ear.  Under Table VI, the right ear puretone threshold average of 104 decibels and speech discrimination of 40 percent constitutes Level X hearing in that ear.  

Because right ear hearing acuity was shown to be Level X, the provisions of 38 C.F.R. § 3.383 apply, and hearing acuity is measured as if both disabilities were service-connected.  Under Table VI, the left (non-service connected) ear puretone threshold average of 68 decibels and speech discrimination of 78 percent constitute Level VI hearing in that ear.  Under Table VII, the Level X hearing acuity found in the right ear combined with the Level VI hearing found in the left ear warrants a 30 percent rating under Code 6100.
It is clear from the medical evidence of record that a compensable rating for right ear hearing loss is not shown prior to April 2011.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100.  Applying the audiological test results, the Board is compelled to conclude that the preponderance of the evidence is against a compensable rating for right ear hearing loss prior to April 12, 2011. 

However, beginning April 12, 2011, the medical evidence of record does establish that a 30 percent rating is warranted based the provisions of 38 C.F.R. § 3.383 for paired organs and extremities.

The evidentiary record also does not show any further functional impairments that are not encompassed by the schedular criteria for the rating now assigned.  The reported symptoms and functional impairments are fully contemplated by the schedular criteria (which provide for higher ratings if a greater degree of hearing loss is shown).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest (and he has not alleged) that the Veteran is unemployable due to his service connected hearing loss.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).








ORDER

Service connection for left ear hearing loss is denied.  

Service connection for cardiovascular disease is denied.  

An increased (to 30 percent) rating is granted for the Veteran's service-connected hearing loss from April 12, 2011 (but not earlier), subject to the regulations governing payment of monetary awards; a compensable rating for right ear hearing loss prior to April 12, 2011 is denied. 



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


